DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/08/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-7 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/08/2021 are considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuburaya et al. (JP 2015125340 A cited in IDS) in view of Tojo et al. (US 2004/0076844 A1) and II et al. (WO 2015/098714 A1). It is noted that the disclosures of Tsuburaya et al. are based on a machine translation (cited in IDS) of the reference. It is noted that when utilizing II et al., the disclosures of the reference are based on US 2016/0326405 Al which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to II et al. are found in US ‘405.

Regarding claims 1-4 and 7, Tsuburaya et al. disclose a multilayer comprising an optical film 10 in direct contact with masking film 20 (see Abstract, paragraph 0055 and Figure 1). The optical film 10 (i.e. A layer) comprises alicyclic-structure containing polymer (see Abstract). The masking film comprises adhesive layer 30 (i.e. B layer) comprising acrylic adhesive (i.e. material Y) (see paragraphs 0034 and 0038). The adhesive layer has thickness of 2 to 20 microns (see 
Tsuburaya et al. do not disclose adhesive layer is a cured of material Y including a dispersion of a crosslinkable polymer (a) and solid particles (b), the crosslinkable polymer (a) has a glass transition temperature of 15 C or higher and 40 C or lower.
Tojo et al. disclose an optical adhesive film comprising a coating comprising acrylic polymer having glass transition temperature of 20 to 80 C (see Abstract). When Tg is lower than 20 C, the coating becomes soft, so that blocking resistance deteriorates and when Tg is higher than 80 C, film formability deteriorates, and the surface of the coating becomes rough, so that the transparency of the film deteriorates (see paragraph 0144). The acryl polymer comprise polymerization units of acryl monomers such as epoxy-group-containing monomers such as glycidyl acrylate (i.e. crosslinkable group) (see paragraph 0145). The coating can contain a crosslinking agent (see paragraph 0150). Accordingly, the coating is a cured product of acrylic polymer. Further, the coating can contain a filler, i.e. solid particles (see paragraph 0147). The coating can be formed by applying an aqueous solution containing the components forming the coating, i.e. dispersion of the acrylic polymer (crosslinkable polymer) and solid particles (see paragraph 0177). 
In light of motivation for using adhesive film comprising a coating comprising an acrylic polymer having glass transition temperature of 20 to 80 C and filler disclosed by Tojo et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use acrylic polymer having glass transition temperature of 20 to 80 C and filler in the adhesive layer of Tsuburaya et al. in order to improve blocking resistance, film formability and transparency, and thereby arrive at the claimed invention. 
Tsuburaya et al. in view of Tojo et al. disclose the multilayer optical film as set forth above. Tsuburaya et al. in view of Tojo et al. do not  disclose a solid particles (b) have a volume-average particle diameter db satisfying a relationship of 0.02 <= db/tB <= 0.3.
II et al. disclose an adhesive layer comprising an acrylic resin and inorganic oxide particles such as silica having volume average particle diameter (db) of 5 to 50 nm, i.e. 0.005 to 0.5 microns (see Abstract, paragraphs 0062, 0065, 0074). When the particle diameter is within the aforementioned range, an adhesive layer with low degree of coloring and high light transmittance can be obtained and dispersion of the particles can be facilitated (see paragraph 0074).
In light of motivation for using inorganic oxide particles such as silica having volume average particle diameter (db) of 0.005 to 0.5 microns disclosed by II et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use inorganic oxide particles such as silica having volume average particle diameter (db) of 0.005 to 0.5 microns of II et al. as the filler in the adhesive layer in Tsuburaya et al. in view if Tojo et al. in order to obtain low degree of coloring and high light transmittance as well as dispersion of the particles can be facilitated, and thereby arrive at the claimed invention.
Accordingly, Tsuburaya et al. in view of Tojo et al. and II et al. disclose multilayer optical film as set forth above. Tsuburaya et al. disclose adhesive layer having thickness (tB) of 2 to 20 microns which overlaps with that presently claimed. II et al. inorganic particles having volume average particle diameter (db) of 5 to 50 nm, i.e. 0.005 to 0.5 microns (see paragraph 0074). Accordingly, db/tB is 0.00025 to 0.25 (0.00025 = 0.005/20 and 0.25 = 0.5/2).

Regarding claims 5 and 6, Tsuburaya et al. in view of Tojo et al. and II et al. disclose multilayer optical film as set forth above. Further, the adhesive layer of Tsuburaya et al. in view of Tojo et al. and II et al. is identical to that presently claimed. Accordingly, the adhesive layer of Tsuburaya et al. in view of II et al. has presently claimed properties.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuburaya et al. (JP 2015125340 A cited in IDS) in view of II (JP 2014198809 A). It is noted that the disclosures of Tsuburaya et al. are based on a machine translation (cited in IDS) of the reference and the disclosures of II are based on a machine translation of the reference cited in this office action.

Regarding claims 1-4 and 7, Tsuburaya et al. disclose a multilayer comprising an optical film 10 in direct contact with masking film 20 (see Abstract, paragraph 0055 and Figure 1). The optical film 10 (i.e. A layer) comprises alicyclic-structure containing polymer (see Abstract). The masking film comprises adhesive layer 30 (i.e. B layer) comprising acrylic adhesive (i.e. material Y) (see paragraphs 0034 and 0038). The adhesive layer has thickness of 2 to 20 microns (see paragraph 0040).The optical film (i.e. layer A) and adhesive layer (i.e. layer B) are in direct contact. Given that that layer A (10) and layer B (30) are flat and parallel to each other based on Figure (see Tsuburaya et al.), the contact angle between layer A and layer B or material Y of layer B is zero.
Tsuburaya et al. do not disclose adhesive layer is a cured of material Y including a dispersion of a crosslinkable polymer (a) and solid particles (b), the crosslinkable polymer (a) has a glass transition temperature of 15 C or higher and 40 C or lower.
II disclose a pressure-sensitive adhesive composition for an optical member and a pressure-sensitive adhesive layer for an optical member (page 1, paragraph 1). The pressure-sensitive adhesive composition and the pressure-sensitive adhesive layer have high refractive index and high transparency and stably exhibit adhesion (see page 1, page 5). The pressure adhesive composition comprises an adhesive polymer and inorganic particles (see page 2, paragraph 4). The adhesive polymer can be acrylic adhesive having a glass transition temperature of -80 C to 40 C (see page 2, paragraph 6). The acrylic polymer comprises a functional-group containing monomer (a crosslinkable group) such as monomer having an 
In light of motivation for using adhesive composition comprising acrylic polymer having glass transition temperature of -80 C to 40 C and alumina inorganic particles having volume average particle diameter of 0.005 to 0.5 microns disclosed by II as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesive composition comprising acrylic polymer having glass transition temperature of 40 to -80 C and alumina inorganic particles having volume average particle diameter of 0.005 to 0.5 microns in dispersion of II in the adhesive layer of Tsuburaya et al. in order to obtain high refractive index and high transparency and stably exhibit adhesion, and thereby arrive at the claimed invention.
Accordingly, Tsuburaya et al. in view of II disclose multilayer optical film as set forth above. Tsuburaya et al. disclose adhesive layer having thickness (tB) of 2 to 20 microns which overlaps with that presently claimed. II inorganic particles having volume average particle diameter (db) of 5 to 50 nm, i.e. 0.005 to 0.5 microns. Accordingly, db/tB is 0.00025 to 0.25 (0.00025 = 0.005/20 and 0.25 = 0.5/2).

Regarding claims 5 and 6, Tsuburaya et al. in view of II disclose multilayer optical film as set forth above. Further, the adhesive layer of Tsuburaya et al. in view of II is identical to that presently claimed. Accordingly, the adhesive layer of Tsuburaya et al. in view of II has presently claimed properties.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. (WO 2015/119042 A1) disclose a pressure-sensitive adhesive sheet (multilayer film) comprising a pressure-sensitive adhesive composition (B layer) comprising acrylic resin having crosslinkable group and having a glass transition temperature of 30 C or lower, and a filler (solid particles) that can be applied as adhesive coating solution (dispersion) (see Abstract; page 2, paragraph 3; page 2, paragraph 9; page 3, paragraph 3; page 6 paragraphs 1 and 2) directly on a base sheet (A layer). The pressure-sensitive adhesive composition is cured to form an adhesive layer having a thickness of 10 microns (see page 8, paragraph 1). The pressure-sensitive adhesive sheet can be used as a masking sheet for an electronic device (see page 7, paragraph 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787